Title: To Thomas Jefferson from George III, King of Great Britain, 16 September 1803
From: George III, King of Great Britain
To: Jefferson, Thomas


          
          George The Third, By the Grace of God, of the United Kingdom of Great Britain and Ireland King, Defender of the Faith, Duke of Brunswick and Lunenburgh, Arch-Treasurer and Prince Elector of the Holy Roman Empire &ca.—To The United States of America sendeth Greeting.—Our Good Friends. Having Nothing more at Heart than to cultivate and improve the Friendship and good Understanding which so happily subsist between Us, and having the fullest Confidence in the Fidelity, Prudence and other good Qualities of Our Trusty and Well-beloved Anthony Merry Esquire, We have thought proper to appoint him Our Envoy Extraordinary and Minister Plenipotentiary to reside with You, not doubting from the Experience We have had of his good Conduct on other Occasions but that he will continue to merit Our Approbation, and at the same Time conciliate Our Friendship and Good Will, by a strict Observance of the Instructions he has received from Us to evince to You our constant Friendship and sincere Desire to cement and improve the Union and good Correspondence between Us: We therefore desire that you will give a favorable Reception to Our said Envoy Extraordinary and Minister Plenipotentiary, and that you will give entire Credence to whatever he may represent to You in Our Name, especially when, in Obedience to Our Orders, he assures you of Our Esteem and Regard, and of Our hearty Wishes for your Prosperity. And so We recommend You to the Protection of The Almighty.—Given at Our Court at St. James’ the 16th. Day of September 1803 in the Forty Third Year of Our Reign.
          Your very good Friend
          
            George R.
          
        